 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew York Local11, National Association ofBroadcastEmployeesand Technicians,AFL-CIOandAmericanBroadcastingCompany,aDivisionofAmericanBroadcasting Companies,Inc.andNationalBroadcastingCompany,Inc.Cases2-C B-4371-1 and 2-C B-4371-2.May 2, 1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOnNovember 29,1966,TrialExaminerWilliam Seagle issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent and the General Counsel filedexceptions to the Trial Examiner's Decision and theRespondent filed a supporting brief. The ChargingParty filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs,'and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner, with the modifications notedbelow. 2ORDERPursuant to Section 10(c) of, the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent,NewYorkLocal 11,NationalAssociationofBroadcastEmployeesandTechnicians, AFL-CIO, its officers, agents, andrepresentatives, shall take the action set forth in theTrial Examiner's Recommended Order, as hereinmodified:1.Delete paragraph 1 and substitute thereforthe following:"1.Cease and desist from requiring fromemployees of the employers named in the complaintworking in classifications covered by a bargainingagreementbetween the Respondent and theemployers requiring membership in the Respondentas a condition of employment the payment ofinitiation fees under the schedule of initiation feesfound unlawful, or requiring for initiation any othersum which is excessive or discriminatory under allthe circumstances."2.Delete paragraph 2(a) and substitute thereforthe following:"(a)Pay to all the aforesaid employees covered bya bargaining agreement between the Respondentand the employers requiring membership in theRespondent as a condition of employment all sumsin excess of $150 paid to Respondent under theunlawful schedule of fees on or since December 15,1965, together with interest as set forth in the sectionof the Trial Examiner's Decision entitled `TheRemedy."'3.Delete the first paragraph of the notice andsubstitute therefor the following:"WE WILL NOT require from employees of theemployers named in the complaint working inclassificationscoveredbyabargainingagreement between the Respondent and theemployersrequiringmembership in theRespondent as a condition of employment thepayment of initiation fees under the schedule ofinitiation fees found unlawful."'The Respondent's request for oral argument is hereby deniedas, in our opinion, the record, including the exceptions and briefs,adequately presents the issues and positions of the parties2InadoptingtheTrialExaminer'sconclusionthatRespondent's initiation fees were excessive, we need not rely onhis findings with respect to the fees charged by NA BET locals inChicago and Los AngelesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM SEAGLE,Trial Examiner:Upon charges filedonApril 28,1966,by the American BroadcastingCompany,aDivisionofAmericanBroadcastingCompanies,Inc. (hereinafter referred to as ABC), and byNationalBroadcastingCompany,Inc.(hereinafterreferred to as NBC), the Regional Director for Region 2issued a complaint dated July 26, 1966,alleging that NewYorkLocal 11,NationalAssociationofBroadcastEmployees and Technicians,AFL-CIO (hereinafterreferredto as NABET),had violated Section 8(b)(5) of theAct.An answer having been filed by the Respondent Unioninwhich it denied that it was violating the Act in thisrespect,I held a hearing on this issue atNew York, NewYork,on October 19 and 20, 1966.At the close of the taking of the testimony at the hearing,counsel for the General Counsel presented oral argument,and,subsequent to the hearing, counsel for theRespondent and for the employers involved filed briefs.Upon the record so made, and, in view of my observationof the demeanor of the witnesses,Ihereby make thefollowing findings of fact:1.THE RESPONDENTNew York Local 11 of NABETis a labor organizationwithin the meaning of Section2(5) of the Act.164 NLRB No. 44 NEW YORK LOCAL 11, NABET243II.THE EMPLOYERSINVOLVEDABC is a New York corporation which maintains anoffice and place of business at 1330 Avenue of theAmericas in the city and State of New York, and at otherplaces in various States of the United States, where it hasbeen engaged in providing and performing radio andtelevisionbroadcasting services, and other servicesrelated thereto.NBC is a Delaware corporation which maintains anoffice and place of business at 30 Rockefeller Plaza in thecity and State of New York, and at other places in variousStates of the United States, where it has been engaged inprovidingand performing radio and television andbroadcasting services, and other services related thereto.During the past year, which is a representative period,ABC and NBC, in the course and conduct of theirbusinessoperations,eachderivedgrossrevenuestherefrom in excess of $100,000, and each purchased andcaused to be transported to its places of business goodsand materials valued in excess of $50,000, of which goodsandmaterialsvaluued in excess of $50,000 weretransported and delivered to its places of business ininterstate commerce directly from States of the UnitedStates other than the States in which they were located.The Respondent admits, and I find, that ABC and NBC,at all material times, have been employers engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.III.THEUNFAIR LABOR PRACTICENBC and ABC have long had contractual relations withNABET. The last collective-bargaining agreementbetween each of the Companies and the Union' runs for aterm beginning on February 1, 1964, and ending onMarch 31, 1967, and each of these contracts covers thebroadcast technicians employed by each of theseCompanies.2 Under the provisions of each of the contractsany technician who is employed is temporary for a periodof 3 months during which he may be laid off in the absolutediscretion of the Company. But employees hired as so-called vacation-relief employees (hereinafter referred to asv.r. employees)3 remain temporary employees even thoughemployed for more than 3 months, unless they are retainedafter October 31 in the year in which they have been hired.It is further provided in the contracts that temporaryemployeesmay become regular employees uponcompletion of separate periods of service totalling 1 yearand that v.r. employees shall become regular employeesupon completion of 14 months of service, which, althoughnot continuous, are separated by intervals of less than 1year. In layoffs, temporary employees have no rights at allbut regular employees may be laid off only in the reverseorder of seniority.Each of the contracts between the Companies and theUnion also contains a union-security clause which requiresnewly hired employees to become members of the Union30 days after they have been hired. Provision is also made'The contracts are with the International rather than withLocal 11 but section 3 1 of the constitution of the Internationalrequires the local unions to enforce collective-bargainingagreements between employers and the International InPittsburgh,thetechniciansarerepresentedby IATSE(International Association of Theatrical and Stage Employees)2This bargaining unit is defined in each of the contracts asconsisting of "all the technical employees of the Companywherever located, employed in the engineering department of thein each of the contracts for the checkoff of union dues andinitiation fees, which are required to be deducted from thefirstpaycheck of an employee. The provisions of theunion-security clause and the checkoff requirements areapplicable to all classes of employees, including v.r.employees, who, thus, must pay dues and initiation fees assoon as they have become union members.In the fall of 1965, NBC had unusual manpowerrequirements because of the onset of the football season.The network was carrying both NFL games and collegiategames, and needed a greater number of broadcasttechnicians than was usually the case, and needed themfor a longer period. In all, 83 v.r. employees were hired in1965. Of these 24 achieved regular status but NBC did notwish to see the others obtain such status. Consequently,NBC approached representatives of Local 11 in October1965 and requested that the Union agree to allow these v.r.employees to work beyond October 31 without achievingthe status of regular employees. Richard Goldstein, theNBC labor relations director, discussed the matter withrepresentatives of both Local 11 and the International butwas unable to persuade them to waive the contractrequirements. As of October 29, 1965, NBC, therefore,laid off some of the v.r. employees in order to prevent themfrom acquiring regular status 2 days later, and thenrehired some of them, as well as other temporaryemployees. Local 11 then filed a grievance under thearbitration provisions of its contract with NBC, claimingthat the Company was evading the requirements of thecontract relating to the status of employees, and that 23employees who had been hired as temporary employeeshad become regular employees.4 The grievance filed wasdated November 18, 1965.Since 1957, Local 11 had been charging $150 as aninitiation fee, which had to be paid by all employees,irrespective of the amounts of their earnings. After itsdisputewithNBC concerning the status of the v.r.employees arose, Local 11 also began consideration of anincrease in the Union's initiation fee. Under date ofOctober 18, 1965, Robert C. Higgins, the president ofLocal 11, issued the following explanatory bulletin to all ofitsmembers:At a special Executive Board Meeting on October 15,1965, held for the purpose of discussing the seniorityproblem created at both networks by the tactics of thecompanies re the method of laying off and hiring newemployees,theExecutiveBoardmade somerecommendations. One of the positive steps takenwas to increase the initiation fee to $1,000.00 TheBoard made this decision after carefully reviewing allaspects of the law and the possible disadvantages.Itwas emphasized that our present policy ofreduction of initiation fee in cases where it could bedone uniformly for those new employees in lowerclassificationswould continue and, further thatreducing the fee could be done without a referendumvote if the Union felt it would be in our best interests.company" with certain exclusions not relevant in the presentcase3This term derives from the fact that under the terms of thecontracts regular employees must take their vacations betweenApril 1 and October 31 of each year, and relief employees must behired during this period'These employees were among the 59 v r employees who hadbeen terminated as of October 29, 1965298-668 0-69-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso pointed out was the fact that many other unionsin the industry have much higher fees and this bringsNABET morein linewith others in the industry.We now have many unemployed qualified people inthe Union and any jobs becoming available should bemade available to these people without giving upseniority.Many now have worked at the networks justshort of the 14 months required in the Networkcontract.This action would discourage the creation of a pool ofemployees without any seniority rights and lead to ahiring technique foreign to the broadcasting industry.The statement in the bulletin that one of the positivesteps taken by the Union's executive board was "toincrease the initiation fee to $1,000" implies that theaction taken by it was final and that a flat fee of $1,000 hadbeen adopted as an initiation fee. Actually, a schedule ofinitiation fees on a sliding scale was adopted, and Higginstestified that a referendum of the membership on the newinitiation feeswas contemplated. The record is veryobscure-indeed there is no direct testimony-as towhether the contemplated referendum was held. In anyevent,by December 15, 1965, the new schedule ofinitiation fees had been put into effect. It was as follows:Weekly WagesInitiation FeesUnder $119$150$119 to $167.99$500$168 to $211.99$750$212 and over$1,000Itwas not until January 27, 1966, however, that Higginsaddressed identical letters to Goldstein, the labor relationsdirector of NBC, and to Richard L. Freund, the vicepresident of ABC in charge of labor relations, informingthem that the Union had increased its initiation fees. AsHiggins failed to state in these letters what the newschedule of initiation fees was, both Goldstein and Freundwrote to the union president to request this information,5and the latter supplied it in a letter dated February 7, 1966.Shortly after he received Higgins' letter of February 7,Goldstein had a conversation with the union president inwhich he asked the latter whether the new initiation feeschedule would apply to temporary and v.r. employees.When Higgins answered this question in the affirmative,Goldstein charged him with attempting to compel NBC tohire the v.r. employees who were let go in October 1965,and Higgins did not deny this. Indeed, he remarked thatthe Company ought to employ these people. Goldsteinoffered to employ some of them provided that they did notbecome regular employees.Goldstein also formalized NBC's position in a letterdated February 21 to Higgins as follows:This is in reply to your letter of February 7, 1956announcing a new schedule of initiation fees for allnew members of NABET Local No. 11.We cannot advise new employees to honor the newschedule of initiation fees. The fees set forth areclearly excessive. Further, we believe they manifest adiscriminatory intent to discourage the practice ofhiring temporary or vacation relief employees.SGoldstein's letter was dated February 2, 1966, and Freund'sletter was dated February 4, 1966Ihope that Local 11 will reconsider its position andcancel this new schedule. In any event, however, ourposition is that we have no contractual obligation torequire new employees, whether hired in a temporary,vacation relief or regular status, to pay these fees.Freund, too, discussed with Higgins, as well as withother union representatives, the situation created by theUnion's increase of its initiation fees. This occurred at ameetingheld on or about February 24, 1966. Freund toldthe union representatives that he regarded the increase ininitiationfees as both discriminatory and excessive, andthat if they were not reduced ABC would file charges withthe Board. Higgins then asked Freund not to do anythinguntilApril 1,indicatingthattheremightbeareconsideration of theinitiationfee schedule, and Freundagreed to defer action until the suggested date. OnMarch 10, 1966, Freund received a letter fromHigginsinforming him that the Union's executive board hadreconsidered the initiation fee schedule, and had come tothe conclusion that they did not wish to change it. OnMarch 22, Freund encounteredHiggins atan arbitrationproceeding in another matter, and the latter asked Freundto wait another week before going to the Board, since itwas expected that the arbitrator's decision in the NBCarbitration might be handed down within a week and thatthe Union might reconsider the question of theinitiationfees, depending on the verdict of the arbitrator. Freundagreed to the additional delay and on March 25, 1966, thearbitrator rendered his decision in the matter, upholdingthe position of NBC that it had not violated its contractwith the Union in terminating some of the v.r. employees,and then rehiring them.Section 8(b)(5) of the Act provides that it shall be anunfair labor practice for a labor organization or its agents:to require of employees covered by an agreementauthorized under subsection (a)(3)6 the payment, as acondition precedent to becoming a member of suchorganization, of a feein anamount which the Boardfindsexcessive or discriminatory under all thecircumstances. In making such a finding, the Boardshall consider, among other relevant factors, thepractices and customs of labor organizations in theparticular industry, and the wages currently paid tothe employees affected.It is evident that the Respondent had a discriminatorymotivein increasingthe initiation fees. There can be noother conclusion when the background of the Union'saction is considered in relation to the scale of the increasesand "the wages currently paid to the employees affected."In the case of NBC, it is established that, while the payrange of broadcast technicians is from $123 to $246,approximately 90 percent of the v.r. employees wereemployed at $130 a week. In the case of ABC, whichmaintained the same pay range for broadcast technicians,it is also established that most of the v.r. employees hiredreceived from $130 to $140 a week. Since theiremployment is temporary, moreover, the v.r. employeescannot normally expect work of more than several months'duration. The impact upon them of an increasein initiationfees of more than threefold at theminimumand more thansixfold at the maximum hardly needs demonstration. Thenecessary result would be to confine vacation reliefemployment to broadcast technicians who were alreadymembers of the Union and who would not, therefore, be6This is the provision in the subsection of Section 8 whichsanctions union-security agreements NEW YORK LOCAL 11, NABETrequired to pay the increased initiation fees. That this wasthe objective of the Union is established, moreover, notonly by the background evidence, showing the existence ofthe controversy between the Companies and the Unionconcerning the vacation relief employees but also by directevidence of the Union's discriminatory motive. This directevidence consists of the bulletin of October 18, 1965, inwhich Higgins explained the basis for the increase in theinitiation fees to the union members, and also of theuncontradicted evidence of Goldstein and Freund thatHigginshimselfconnectedthepossibilityofareconsideration of the increase in initiation fees with theoutcome of the arbitration. The attempt of Higgins to makelight of the explanation in the bulletin as mere sales talk tohis members can hardly be accepted, since the membersacted on his explanation, and only his explanation isconsistent with all his actions.The fact that the Union increased the initiation feesbefore the arbitrator had even rendered his decision is nota point in its favor. On the contrary, it shows that theUnion was fashioning a method of dealing with thesituation which would not be dependent on the decision ofthe arbitrator. In the light of the convincing evidence thatthiswas the Union's intent, it is not possible to takeseriously the further contentions of Higgins that anincrease in the Union's initiation fees had been underconsideration since 1959 because the Union could makeends meet and that the increases that were finally adoptedin 1965 were intended to improve its services to itsmembers and to provide some additional insurancebenefits. The services at least had been provided for manyyears before 1965, and an enormous increase in initiationfees would hardly be necessary to improve them. That noincrease in initiation fees had been adopted, althoughunder consideration for 6 years, hardly bespeaks theurgency of improving either the services or the benefits. Itis significant that Higgins failed to produce the Union'sbooks to prove that it needed a large amount of additionalmoney. In any event, as the Board observed inTelevisionandRadioBroadcasting Studio Employees, Local 804,(Radio & Television Div. of Triangle Publications),135NLRB 632 at 637, "the union's financial problems may notbe solved by imposition of a fee which is eitherdiscriminatory or excessive under Section 8(b)(5)."The increase in the Union's initiation fees was,moreover, not only discriminatory but excessive. In NewYork City, Chicago, and Los Angeles, the broadcasttechnicians,who are represented by locals of theInternational Brotherhood of Electrical Workers in thesecities, and whose pay is approximately the same as that ofthe broadcast technicians employed by ABC and NBC,are charged initiation fees of $100 or $125. The NABETlocal that represents the broadcast technicians employedby NBC in Chicago charges an initiation fee of $25 whenthe weekly base salary of the applicant ranges from $119 to$239. The NABET local that represents the broadcastr I find it wholly unnecessary to determine whether I mayconsider the schedule of initiation fees contained in G.C Exhs 17and 18 G C Exh 17 is a letter dated September 19, 1966, fromthesecretaryofNABET Local 41 to a labor relationsrepresentative of NBC setting forth increases in initiation fees asof the date of the letter G C Exh 18 is a bulletin of NABETLocal 53, dated April 18, 1966, setting forth an increase ininitiation fees as of the date of the bulletin8As the Board said inTelevision and Radio BroadcastingStudioEmployees, Local 804, supraat 636 "An increase ininitiation fees from $50 to $500 is not insubstantial, and, to oneseeking employment in the industry, may well be sostaggering as245technicians employed by NBC in Los Angeles, and whosepay range is the same as in Chicago, charges an initiationfee of 10 percent of the monthly base salary, which wouldamount to approximately $50. These comparisons morethan suffice to show how excessive the present initiationfees of Local 11 really are.7 Indeed, it is fair to say that anyinitiation fees adopted from discriminatory motives mustin the nature of things be excessive. The discriminatoryobject can hardly be otherwise accomplished. It is alsoapparent that an increase in initiation fees of more thanthreefold at the mimimum and more than sixfold at themaximum must be excessive, at least presumptively.However, the Union produced no evidence to show thatthe increase in initiation fees was justified under all thecircumstances.8It also seems quite immaterial that there is no evidencethat particular applicants for employment actually refusedto accept employment because of the increase in theinitiation fees, or that the Union attempted to get anyonedischarged for failure to pay the increased initiation fee,9or that the Union may have been willing to accept paymentof initiation fees in installments, or that employees of NBCand ABC may work overtime, and thus earn pay in excessof their base salaries. The reasonableness of the initiationfees must be judged in terms of their possible rather thantheir actual effects, and in terms of the power which theygave the Union rather than in terms of the actual exerciseof that power.Perhaps the most frivolous of all the contentions ofcounsel for the Respondent is their contention that it hasnot been shown that Local 11 has had a union-securityagreementwith the employers.While the masteragreements in the present case were made with NABETrather than with Local 11, section 3.1(a) of the NABETconstitution plainly provides that local unions shall insure"the enforcement of all agreements entered into betweenthe International union and employers," and the record asa whole even more plainly indicates that all the provisionsof the agreements were in fact enforced by theRespondent.IV.THE REMEDYHaving found that the Respondent on December 15,1965, adoptedinitiationfees which are discriminatory andexcessive under all the circumstances, I shall recommendthat the Respondent be required to cease and desist fromrequiring for initiation the payment of any fees that arediscriminatory or excessive under all the circumstances.By way of affirmative relief, I shall also recommend thattheRespondent be required to rescind its action ofDecember 15, 1965, increasingits initiationfees, and torefund to all employees of the Employers involved in thepresent proceeding who are working in the classificationsin which membership in the Respondent is required as acondition precedent to employment all sums paid by themtopreclude acceptance of employment. Such an increasedemands explanation to bar a presumption that it isnot at leastexcessive "9This, in any event, would hardly have been possible, sinceboth ABC and NBC refused to enforce the increased schedule ofinitiationfees It was held inMotion Picture Screen Cartoonists,Local 839 (Animated Film Producers Assn),121NLRB 1196,1203, that the fact thata union"may not have attempted torequire the payment of such a fee (i e. a discriminatory orexcessive fee) on penalty of demand for discharge does notconstitute a defense " 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDas initiation fees in excess of $150. Such refunds shall bemade within 20 days from the date of this Decision, andinterest at the rate of 6 percent per annum from the date ofpayment of the initiation fee to the date of its refund shallbe added to the amount refunded.CONCLUSIONS OF LAW1.American Broadcasting Company, a division ofAmerican Broadcasting Companies, Inc., and NationalBroadcasting Company, Inc., are employers within themeaning of Section 2(2) of the Act, and each is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.New York Local 11, National Association ofBroadcasting Employees and Technicians, AFL-CIO, is alabor organization within the meaning of Section 2(5) of theAct.3.By discountinuingitsinitiationfee of $150 onDecember 15, 1965, and by putting into effect on the samedate a schedule of initiation fees as follows:Weekly Wages of EmployeesInitiation FeesUnder $119$150$119 to $167.99$500$168 to $211.99$750$212 and over$1,000theRespondent required the payment, as a conditionprecedent to becoming a member of its organization of afee in an amount which was discriminatory and excessive.under all the circumstances, and thereby committed anunfair labor practice affecting commerce within themeaning of Section 8(b)(5) of the Act.RECOMMENDED ORDERUpon the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended,it ishereby recommended that the Respondent,its officers, agents, and representatives, shall:1.Cease and desist from requiring the payment ofinitiationfees under the following schedule of initiationfees:Weekly Wages of EmployeesInitiation FeesUnder $119$150$119 to $167.99$500$168 to $211.99$750$212 and over$1,0002.Take the following affirmative action in order toeffectuate the policies of the Act:(a)Rescind its action of December 15, 1965, increasingits initiationfees, and make the refunds described in thesection of this Decision entitled "The Remedy" in themannerand to the extent set forth therein.(b)Preserve and, upon request, make available to theBoard or itsagents,for examination or copying, all recordspertinent to or convenient for a determination of theamounts so paid.(c)Post at its office and meeting places, copies of theattached notice marked "Appendix." 10 Copies of saidnotice, to be furnished by the Regional Director for Region2, after being duly signed by an authorized representativeof the Respondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(d)Sign and mail sufficient copies of the said notice totheRegionalDirector of Region 2, for posting, theEmployers willing, at all locations within the territorialjurisdiction of the Respondent where notices to individualsemployed by the Employers are customarily posted.(e)Notify the Regional Director for Region 2, in writing,within 20 days from the date of this Decision, what stepsthe Respondent have been taken to comply herewith.''10 [In the event that this Recommended Order is adopted bythe Board, the words "a Decision and Order" shall be substitutedfor the words "the Recommended Order of a Trial Examiner" inthe notice In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "aDecree of the United States Court of Appeals Enforcing anOrder" shall be substituted for the words "a Decision andOrder "]" [In the event that this Recommended Order is adopted bythe Board, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewithAPPENDIXNOTICE TO ALL MEMBERS OF NEW YORK LOCAL 11,NATIONAL ASSOCIATION OF BROADCAST EMPLOYEESAND TECHNICIANS, AFL-CIOPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT require of employees working for theAmerican Broadcasting Company, a Division of theAmerican Broadcasting Companies, Inc., or forNational Broadcasting Company, Inc., in the unitscovered by our collective-bargaining agreements withthese Companies, under which membership in ourorganizationis required as a condition of employment,the paymentof an initiationfee in excess of $150.WE WILL NOT require of any such employees thepayment of any initiation fee which is excessive ordiscriminatory underall circumstances.WE WILL refund to all such employees any amountsin excessof $150 paid tous as initiationfees or towardinitiationfeeson or since December 15, 1965,together with interest at the rate of 6 percent perannumfrom the date of payment to the date of therefund.NEW YORK LOCAL 11,NATIONAL ASSOCIATION OFBROADCAST EMPLOYEES ANDTECHNICIANS, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Fifth Floor,Squibb Building, 745 Fifth Avenue, New York, New York10022, Telephone PI 1-5500, Ext. 852.